Citation Nr: 1537880	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an infection of the right hand.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  As the Board finds that another remand is necessary, discussion of the RO's compliance with the March 2015 remand directives is unnecessary at this time.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is required prior to adjudicating the Veteran's claims.  A remand is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted in the Board's March 2015 remand, the Veteran contracted an infection and experienced limitation of motion of the fingers after receiving a human bite to his right hand during a November 1970 in-service fight.  The Veteran has contended that he has had trouble using his right hand since the November 1970 incident.

Pursuant to the Board's March 2015 remand directives, the RO provided an examination and obtained an opinion regarding the etiology of the Veteran's current right hand condition in May 2015.  The May 2015 examiner relied on an April 1971 finding that the Veteran's infection resolved prior to separation, in addition to the absence of records showing a right hand condition until many years after the Veteran's 1971 separation from service, to support a finding that his current right hand condition is not related to his in-service infection.

The Board finds, however, that the postservice evidence upon which the examiner based her opinion may not be complete.  As per a VA report of contact dated June 2008, VA treatment records dated from January 2007 were associated with the Veteran's file.  This report indicates that records dated before January 2007 were not associated with the Veteran's claims file because the Veteran did not respond to a February 2008 letter in which VA requested information concerning the dates of his postservice relevant treatment.  Thus, VA may not have in its possession all available records of the Veteran's treatment immediately following his discharge from active service.

In light of the foregoing, the Board finds that the AOJ should associate with the claims file a complete copy of the Veteran's postservice VA treatment records.  In addition, if records dated before January 2007 are associated with the Veteran's claims file while on remand, the AOJ should also obtain a new medical opinion regarding the etiology of the claimed condition in light of the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of the Veteran's VA treatment dated before July 2007.  All efforts to obtain the identified records and any findings that such records do not exist should be documented in the claims file.

2.  If additional evidence is obtained by way of the development requested above, obtain a medical opinion regarding the onset and likely etiology of the Veteran's current right hand condition.  The claims folder should be made available to and reviewed by the reviewing clinician.  The clinician should record the full history of the condition, including the competent and credible lay account of his symptoms during and since service.

   (a) Identify the Veteran's currently diagnosed right hand condition.
   
   (b) Provide an opinion as to whether it is at least as likely as not that the Veteran's current right hand condition had onset during or within one year of his discharge from active service.
   
   (c) Provide an opinion as to whether it is at least as likely as not that the Veteran's current right hand condition was caused or aggravated by his period of service, to include his in-service right hand infection.

The claims folder, to include any newly associated evidence, must be made available to and reviewed by the clinician.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the clinician should be provided in a report.

3.  After ensuring that the requested development has been completed, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




